Name: Commission Regulation (EEC) No 1543/79 of 24 July 1979 amending for the second time Regulation (EEC) No 1629/77 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality
 Type: Regulation
 Subject Matter: trade policy;  plant product;  consumption
 Date Published: nan

 25 . 7 . 79 Official Journal of the European Communities No L 187/7 COMMISSION REGULATION (EEC) No 1543/79 of 24 July 1979 amending for the second time Regulation (EEC) No 1629/77 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 1629/77 is hereby amended to read as follows : 'When the special intervention measure takes the form of purchase at the reference price, the common wheat of bread-making quality must satisfy the minimum requirements for bread ­ making laid down by the Council for the marketing year in question , compliance therewith being determined in accordance with the method for determining the minimum bread-making quality of common wheat set out in Commission Regulation (EEC) No 1387/78 ( »). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 254/78 (2 ), and in particular Article 8 (4) thereof, Whereas the first subparagraph of Article 5 ( 1 ) of Commission Regulation (EEC) No 1 629/77 (3), as amended by Regulation (EEC) No 1803/78 (4 ), provides that when the special intervention measure takes the form of purchase at the reference price , the common wheat of bread-making quality must satisfy the minimum requirements for bread-making ; whereas these are laid down by the Council in accor ­ dance with Article 4 of Regulation (EEC) No 2727/75 ; whereas it would be helpful to amend the said first subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 1629/77 so as to make it refer to the minimum requirements for bread-making laid down by the Council for the marketing year in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , (') OJ No L 167, 24. 6 . 1978 , p. 36. Article 2 This Regulation shall enter into force on 1 August 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 156, 14 . 6 . 1978 , p. 1 . ( 3 ) OJ No L 181 , 21 . 7 . 1977, p. 26 . 4 OJ No L 205, 29 . 7 . 1978 , p. 62 .